DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 10/11/2020. Claims 12-32 are currently pending.

Claim Objections
Claims 17, 20 and 28 are objected to because of the following informalities:  
In claim 17, the limitation “… said mounting members …” in line 2 should read --said mounting portions-- so as to be consistent in the use of claim terminology.  
In claim 20, the limitation “… the target velocity …” in line 11-12 should read --a target velocity-- and “… a target velocity …” in line 15 should read --the target velocity-- so as to be consistent in the use of claim terminology.
In claim 28, the limitation “… the predesignated optimum non-zero operating heel angle …” in line 6 should read --the designated non-zero value of β-- so as to be consistent in the use of claim terminology.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 12-32 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-32 of prior U.S. Patent No. 10,927,817. This is a statutory double patenting rejection. 
The claims are identical including equivalent limitations listed in the claim objections above. See prosecution history of application 17/067,692 (now US Patent 10,927,817). The following terms of the patent are equivalent to the current application: 
“said mounting portions” is equivalent to “said mounting members,”
“the target velocity” is equivalent to “a target velocity” and vice versa, and 
“the designated non-zero value of β” is equivalent to “the predesignated optimum non-zero operating heel angle.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show art cited in application 16/820,019 (now US Patent 10,837,426).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745